Order entered November 10, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00134-CR

                             HAMID SHOHREH, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-82213-2013

                                        ORDER
      The Clerk of the Court is DIRECTED to issue the mandate in this appeal forthwith.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE